Citation Nr: 1543175	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment for Dependents' Educational Assistance (DEA) benefits, under Chapter 35 of Title 38 of the United States Code, beginning August [redacted], 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and his mother



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1974 to October 1980; he passed away August [redacted], 2002.  The appellant in this case is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant and his mother testified at a Board hearing before the undersigned Veterans Law Judge in July 2014; a transcript of that hearing is associated with the claims file.  This case was last before the Board in February 2015, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted in the February 2015 remand, it is not disputed that the appellant is eligible for DEA benefits from August [redacted], 2002 through August [redacted], 2012.  Instead, the issue on appeal is apparently that the appellant attended school at Prairie View A&M University from 2001 until approximately 2006, per his statements, and that he has never been paid his DEA benefits, despite submitting all of the proper paperwork.  

Official transcripts of record indicate that the appellant's last semester in school was Spring 2005.  Furthermore, there is a listing of several reconciled (cashed) checks from March 2003 through June 2005, which an Audit Worksheet prepared in September 2012 documents totals $18,435.82 of benefits being paid in this case.  Further evidence in support of payment of benefits in this case is a March 2005 letter informing the appellant that his educational payments were being reduced to $401.00 per month in light of his school reporting a reduction in his credit hours from 9 to 6.

After receiving testimony from the appellant and his mother in July 2014, the Board decided to remand for further development including obtaining copies of the reconciled checks disputed in this case, and to have an audit performed and the results of the audit sent to the appellant.  Those things were accomplished and the appellant was sent the results of the audit and copies of the reconciled checks.  In a June 2015 supplemental statement of the case, it was again concluded that there were no unpaid DEA benefits due in the case.

Copies of 30 different checks-issued from the Department of Treasury to the appellant at a Houston, Texas address on file with VA during the time those checks were issued-all have the appellant's signature (endorsement) on the back; those signatures appear to match the appellant's signature on his claims files for DEA benefits as well as his appeal documents.  Thus, the Board can only conclude at this time based on the evidence of record that the appellant most likely received and endorsed those checks, given the lack of any finding of fraud. 

Regarding fraud, the appellant has argued on appeal extensively that a VA employee has committed fraud as he never received those checks and would like them reissued.  More specifically, in an April 2015 statement in response to receipt of the audit and copies of the checks, the appellant stated that each check had different signatures and fingerprints than his on it, that each was cashed in different cities which he had never been to, and several different account numbers on them which they were deposited to.  Most importantly, however, the appellant stated that he did not have a bank account.  The appellant then stated that someone-possibly a VA employee-forged his signature, driver's license and driver's license number on them.  He further indicated that someone at the "Education Department" told him that his checks were never mailed to him and that he did not receive any checks.  He further indicated that he filed fraud charges and a police report with the Houston Police Department and the United States Postal Service Police.  The appellant additionally indicated that the case was being filed with the VA's Office of Inspector General (VAOIG).  VA indicated that they were forwarding his case to VAOIG in the June 2015 supplemental statement of the case.  

The appellant's mother submitted a May 2015 statement reiterating much of the same information as above, and many of the same arguments made in the July 2014 hearing.  However, she also indicated that VAOIG "showed absolutely [no] interest or concern in proving that my son did not receive or cash the alleged mailed checks.  [VAOIG] only went through the protocol to say that they investigated the case and gave it a case number."

The Board has received the copies of the 30 checks issued to the appellant at dispute in this case.  A close review of the back of those checks indicates that those checks were deposited at several different banks in several cities in Texas, including Webster, Sugarland, and Dallas, Texas.  Those banks, however, are all shown to be "doing business as" (DBA) several different entities, including "Randalls Food and Drug," "Spectrum Shell" or "Spectrum C-Stores," "America's Cash Express," and "Alfie's Gas Mart."  Those entities appear to have been operating in the Houston area nearby the address the checks were sent to.

Based on the evidence of record at this time, the Board is left to conclude that the appellant did not have a bank or bank account, as he conceded in his April 2015 statement.  Because the appellant did not have a bank account, he did not have a bank that would cash his check, nor a bank account to deposit that check into.  Instead, the appellant's only recourse for getting access to the funds after receiving the Treasury checks in the mail would be to get a cash advance from a local business.  

The Board therefore theorizes, based on the evidence of record as it currently exists-though findings of fact are being made at this time-that the appellant did, in fact, receive the checks in the mail, and that he did, in fact, endorse them.  After receiving those checks in the mail and endorsing them, the appellant then walked to a local area business which would give him a cash advance; such businesses were apparently named "Alfie's Gas Mart," "Randalls Food and Drug," a Shell gas station, and "America's Cash Express."  Those local businesses took the appellant's endorsed checks, and provided him cash advances.  Those businesses then subsequently deposited the endorsed checks into their bank accounts to reimburse those accounts for the cash that they advanced the appellant in their store.  

This would account for the appellant's arguments of several different signatures and fingerprints, deposits by different banks in different cities to different bank account numbers, and additionally accounts for the appellant's own statements that he did not have a bank or bank account and why there are several indications that businesses were cashing these checks, including a business whose sole business model is "cash advances."  

It would further appear to the Board that the appellant may just be confused and/or may not remember or has just forgotten receiving and cashing these checks in this manner, although he did, in fact, receive, endorse, and get cash advanced in several different area businesses for these checks at the time he received them in the mail.  

The Board additionally has no idea why the "Education Department"-which the Board believes at this time to mean the Department of Education-would be involved in this case, given any funding he received would be from VA through the Department of Treasury.

However, given the appellant has filed fraud charges and police reports with the United States Postal Service and the Houston Police Department, and the fact that this case has been forwarded to VAOIG for investigation, the Board finds that a remand is necessary at this time in order to obtain any documents related to those various investigatory processes, prior to making any final determination in this case.  Accordingly, the Board will again remand this case in order for those records to be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the United States Postal Service any records pertinent to the appellant's claim for fraud, as documented by the police report number in the April 2015 statement.  Any negative search should be noted in the record and communicated to the appellant.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

2.  Obtain from the Houston Police Department any records pertinent to the appellant's claim for fraud, as documented by the police report number in the April 2015 statement.  Any negative search should be noted in the record and communicated to the appellant.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Obtain from the VA Office of Inspector General (VAOIG) any records pertinent to the appellant's claim for fraud; any report that exists should be obtained and associated with the claims file and the appellant should be given a copy of that report.  

If VAOIG indicates that the investigatory process is still ongoing, this case should be held in abeyance until the investigatory process has been completed and the VAOIG report is available and associated with the claims file.

4.  After completion of the above, the appellant should be given an appropriate opportunity to respond to any correspondence he has received in connection with this case, including this remand.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim of entitlement to payment for DEA benefits beginning August [redacted], 2002.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

